                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JON HART,                                          Case No. 20-cv-03842-JST (JSC)
                                                        Plaintiff,
                                   8
                                                                                            DISCOVERY ORDER NO. 1
                                                 v.
                                   9

                                  10     TWC PRODUCT AND TECHNOLOGY
                                         LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The district court has referred discovery in this action to the undersigned magistrate judge.

                                  14   On May 13, 2021, the Court had a discovery status conference with the parties. This Order

                                  15   confirms the matters discussed at the status conference.

                                  16          1. Preservation – Plaintiff represented that the only device he used to access the app—his

                                  17   iPad—is being preserved. The Court encouraged Plaintiff to forensically image the iPad as soon

                                  18   as possible to avoid any argument that he has spoliated relevant evidence. The parties shall

                                  19   discuss Plaintiff’s preservation concerns, if any.

                                  20          2. Document Production – Defendant shall produce to Plaintiff the documents produced

                                  21   in the case brought by the LA City Attorney by June 3, 2021. Plaintiff will review these

                                  22   documents before propounding additional document requests, if any, on Defendant.

                                  23          3. Depositions – The parties should wait until after written discovery has been provided to

                                  24   set deposition dates.

                                  25          4. Advertising ID(s) – Plaintiff represented that by May 14, 2021 he will provide

                                  26   Defendant with the Advertising ID(s) for the devices on which he downloaded the TWC App.

                                  27          To the extent that further discovery disputes arise, the parties shall follow the procedures

                                  28   outlined in the Court’s Standing Order.
                                   1         IT IS SO ORDERED.

                                   2   Dated: May 13, 2021

                                   3
                                                                     JACQUELINE SCOTT CORLEY
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 2
